Citation Nr: 1010408	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to 
August 1982.  She died on July [redacted], 2005.  The appellant is 
the Veteran's surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Newark, New Jersey, which (1) 
denied an increased rating for posttraumatic stress disorder 
(PTSD) for accrued benefits purposes and (2) denied service 
connection for the cause of the Veteran's death.  In a 
September 2008 decision and remand, the Board disposed of the 
appellant's accrued benefits claim but remanded the service 
connection claim for additional development.  Such 
development having been completed, the case was returned to 
the Board for appellate disposition.


FINDINGS OF FACT

1.  At the time of her death on July [redacted], 2005, the Veteran 
was service connected for PTSD, rated 10 percent disabling.  
She was not service connected for any other disabilities.

2.  The Veteran's death certificate stated that the immediate 
cause of the Veteran's death was acute heart failure 
secondary to a ruptured/perforated aortic value due to or as 
a consequence of infective endocarditis.  Significant 
conditions contributing to her death but not resulting in the 
underlying cause thereof were noted to consist of pneumonia, 
status post (s/p) colectomy, and discitis.  

3.  The evidence does not show that the PTSD contributed 
substantially or materially to the death of the Veteran.

4.  The evidence does not show that acute heart failure 
secondary to a ruptured/perforated aortic value, infective 
endocarditis, pneumonia, s/p colectomy, or discitis were 
caused or permanently made worse by a disease or injury that 
occurred during the Veteran's service.

5.  The evidence does not show that acute heart failure 
secondary to a ruptured/perforated aortic value, infective 
endocarditis, pneumonia, s/p colectomy, or discitis were 
caused or permanently made worse by PTSD.


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury 
that was incurred in or aggravated by her service, nor did 
any such disease or injury contribute substantially or 
materially to her death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of 
the information that is necessary to establish their 
entitlements to the benefits sought and to assist them in 
obtaining the evidence necessary to substantiate their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009). 
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (1) (2008). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim. 38 C.F.R. § 3.159 (2008). 
 
In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  However, the 
VCAA notice requirements may be satisfied notwithstanding 
errors in the timing or content of the notice if such errors 
are not prejudicial to the claimant.  Pelegrini, 18 Vet. App. 
at 121.  Further, a defect in the timing of the notice may be 
cured by sending proper notice prior to a re-adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 
(Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The VCAA's notice requirements apply to all five elements of 
a service connection claim. Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Thus, 
VCAA notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. Id. 
 
In the context of a claim for death and indemnity 
compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which the Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the RO sent the appellant a letter in January 
2006, prior to the rating decision that is appealed herein, 
which informed the appellant what information VA already had 
in its possession, the types of evidence that VA was 
responsible for obtaining on the appellant's behalf, and the 
types of evidence that VA would make reasonable efforts to 
obtain if sufficiently identified by the appellant.  The 
letter also informed the appellant that, in order to receive 
DIC, he needed to show either that the Veteran died on active 
duty or that she died from a service connected disease or 
injury.

As the Board recognized in its decision and remand dated in 
September 2008, this letter did not comply with Hupp; that 
case had not yet been decided at the time of the rating 
decision at issue herein.  Therefore, the Board directed that 
this deficiency be remedied upon remand.  In October 2009, 
the Veteran was sent a new VCAA letter that complied with the 
requirements of Hupp.  That letter also explained the manner 
whereby VA assigns disability ratings and effective dates and 
again explained the respective duties of VA and the claimant 
with respect to obtaining evidence in support of this claim.  
The appellant's claim was subsequently readjudicated in a 
January 2010 supplemental statement of the case (SSOC), 
thereby curing any pre-decisional notice errors.

In addition to its duty to provide various notices to 
claimants, VA must make reasonable efforts to assist them in 
obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has of 
record evidence including the Veteran's service treatment 
records, written statements that she submitted during her 
lifetime, her death certificate, an autopsy report, and 
private treatment records pertaining to her final 
hospitalization. 

The Board acknowledges that a VA medical opinion was not 
obtained concerning the etiology of the disorders that led to 
the Veteran's death.  In this regard, the Board notes that VA 
is required to provide a medical examination or medical 
opinion only when such an examination or opinion is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An 
examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id. 

In this case VA was not required to obtain a medical opinion 
regarding etiology of the medical conditions that led to the 
Veteran's death because the record does not contain any 
competent evidence that acute heart failure secondary to a 
ruptured/perforated aortic value, due to or as a consequence 
of infective endocarditis, and contributed to by pneumonia, 
s/p colectomy, and discitis, had any relationship to her 
service or to a service connected disability.  

For the above reasons, the Board finds that VA complied with 
its obligations pursuant to the VCAA.  

Stegall

The Board recognizes that this case was the subject of a 
prior Board remand and that, as such, the Veteran is entitled 
to substantial compliance with the instructions set forth in 
that remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also Dyment v. West 13 Vet. App. 141, aff'd sub 
nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with).  

In this case, the claim herein was previously remanded by the 
Board (1) for the provision of a Hupp compliant VCAA notice 
to the appellant, and (2) for the RO to obtain an 
authorization from the appellant to obtain copies of the 
private treatment records pertaining to the Veteran's final 
hospitalization and the autopsy report.  As noted above, 
proper notice that complied with Hupp was sent to the 
appellant in October 2009.  The RO/AMC also requested 
authorization from the appellant as directed and obtained 
copies of the Veteran's private hospital records and the 
autopsy report.  Therefore, the instructions that were set 
forth in the Board's September 2008 decision and remand were 
substantially complied with in this case.  Id.  

Service connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's death was caused by 
heart disease secondary to PTSD.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in, or caused or aggravated by, 
a Veteran's service.  38 C.F.R. § 3.303(d).  Cardiovascular 
renal disease may be presumed to have been incurred in 
service if shown within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted on a secondary basis where 
a disability is proximately due to, or the result of, a 
service connected disability.  38 C.F.R. § 3.310(a).  
Additionally, any increase in severity of a non-service 
connected disease or injury that is proximately due to, or 
the result of, a service connected disability, will be 
service connected.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for the cause of a 
Veteran's death if a disorder that was incurred in, or 
aggravated by, service either caused or contributed 
substantially or materially to the cause of death.  For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related, to the death.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal connection. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312. 

The Veteran's death certificate states that the immediate 
cause of her death on July [redacted], 2005 was acute heart failure 
secondary to a ruptured/perforated aortic value due to or as 
a consequence of infective endocarditis.  Significant 
conditions contributing to her death but not resulting in the 
underlying cause thereof were noted to consist of pneumonia, 
status post (s/p) colectomy, and discitis.  

An autopsy report that was prepared on the date of the 
Veteran's death diagnosed acute heart failure secondary to a 
ruptured/perforated aortic valve (right coronary cusp); 
infective endocarditis with vegetations grossly identified in 
the right coronary cusp and the non-coronary cusp of the 
aortic valve; acute bilateral pulmonary edema; bilateral 
pleural effusions; probable pneumonia; goiter; 
cholelithiasis; s/p colectomy with the anastomosis site 
intact and multiple serosal adhesions and focal hemorrhage 
around the surgical site; s/p discectomy/laminectomy; chronic 
passive congestion of the liver; multiple accessory spleens; 
and cysts on the Veteran's ovaries.  

The hospital discharge summary that was prepared in 
connection with the Veteran's death indicates that she 
presented to the emergency room on June 27, 2005 with a high 
fever and complaints of diarrhea and increasing low back 
pain.  Upon examination, her abdomen was acutely bloated.  
Her diagnoses on admission were abdominal pain, a history of 
a herniated disc at L5-S1, and a history of an epidural 
injection and nucleoplasty in January 2005. 

Upon admission, an emergency exploratory laparotomy with 
subtotal colectomy and ileosigmoid end-to-end anastomosis was 
performed.  Subsequent to the surgery, the Veteran's 
temperature remained elevated and she continued to experience 
severe low black pain that progressed to include trouble with 
her right lower extremity and she also continued to have a 
low white blood cell count.  A blood culture showed infection 
with gram positive cocci.  When intravenous steroids failed 
to relieve her symptoms she was further evaluated and found 
to have discitis (disc inflammation) including severe L5-S1 
discitis which was severe with an inflammatory epidural 
reaction.  The Veteran resultantly underwent a lumbar 
laminectomy and a discectomy.  

After this second surgery, the Veteran continued to 
experience a spinal infection (spinal osteomyelitis) as well 
as an infection of the gallbladder (cholecystitis).  She also 
developed lung problems which were evaluated as possible 
bilateral pneumonia.  She continued to be treated with 
various medications and was thought to be improving.  
However, on the morning of July [redacted], 2006 she developed 
shortness of breath and excessive sweating.  She developed 
bilateral rales and during the process of evaluating this she 
became hypoxic and unresponsive.  She was intubated and died 
shortly thereafter.  

At the time of her death on July [redacted], 2005, the Veteran was 
service connected for PTSD, evaluated as 10 percent 
disabling.  She was not service connected for any other 
disease or injury.  

The Veteran's service treatment records do not reflect that 
she made any complaints of, or received any treatment for, 
acute heart failure, a ruptured or perforated aortic value, 
infective endocarditis, pneumonia, a colectomy or any chronic 
disease of the colon, or discitis or any other chronic spinal 
infection.  While the Veteran noted on her enlistment 
examination that she had a heart murmur as a child, her 
service treatment records do not show that she experienced 
heart problems during her service.  

On his VA Form 9 dated in January 2007 the appellant 
contended that the Veteran's death should be considered 
service connected because a study conducted by VA and Dr. 
Laura Kubansky of Harvard Medical School identified an 
association between PTSD and heart disease.  While the 
Veteran did not specifically identify or provide a copy of 
this study, the appellant appears to be referring to a study 
entitled "Prospective Study of Posttraumatic Stress Disorder 
and Coronary Heart Disease in the Normative Aging Study" by 
L. Kubzansky, K. Koenen, et al, Archives of General 
Psychiatry, 2007;64(1): 109-116.  VA will take judicial 
notice of this study, insofar as the appellant attempted to 
incorporate it by reference.  This study, which was conducted 
using data from the VA Normative Aging Study, demonstrated 
the existence of a prospective association between PTSD 
symptoms and coronary heart disease, suggesting that a higher 
level of PTSD symptoms may increase the risk of coronary 
heart disease in older men.  Id.  

This study does not demonstrate any connection between the 
death of this Veteran and her PTSD.  The study concluded only 
that older men with PTSD may be at an increased risk of 
developing coronary heart disease.  The study results are 
insufficient to show that any particular Veteran's coronary 
heart disease resulted from PTSD.  This is especially so in 
this case insofar as the Veteran was a 44 year old woman and 
the cited study was specifically limited to the association 
between PTSD and coronary heart disease in older men.  

Finally, and most importantly, there is no evidence that the 
Veteran had coronary heart disease or that this caused her 
death.  Neither the Veteran's death certificate, the autopsy 
report, nor the treatment records pertaining to her final 
hospitalization mention that the Veteran had coronary heart 
disease.  Rather, each of these sources indicated that the 
Veteran had acute heart failure secondary to a 
ruptured/perforated valve which was, in turn, caused by 
infective endocarditis.  Endocarditis is an exudative and 
proliferative inflammatory alteration of the endocardium (the 
endothelial lining membrane of the cavities of the heart and 
the connective tissue bed upon which it lies), usually 
characterized by the presence of vegetations (fungoid 
neoplasms or growths or fungus-like growth of pathologic 
tissue) on the surface of, or inside, the endocardium.  See 
Dorland's Illustrated Medical Dictionary, 31st Ed. (2007).  
Infectious endocarditis refers to endocarditis that is caused 
by an infection with microorganisms such as bacteria or 
fungi.  The acute form is usually due to pneumococci, 
gonococci, or streptococci, involves a normal heart valve, 
and has a short history and rapid course.  The subacute form 
is usually due to viridans (a type of streptococcal 
bacteria), fecal streptococci, or fungi, affects damaged 
heart valves, and has a prolonged course.  See id.   

Thus, the medical evidence shows that while the immediate 
cause of the Veteran's death was due to acute heart failure, 
this resulted from an infection and not from coronary heart 
disease as claimed by the appellant.  The claims file does 
not contain any information indicating the existence of any 
association between any type of infection and PTSD.  
Likewise, it does not contain any information indicating any 
association between the Veteran's diseased colon, her spinal 
disease, or her lung disease, and PTSD.

While the appellant may believe that his wife's death was due 
to coronary heart disease that was in turn caused by PTSD, he 
lacks the requisite specialized training and credentials to 
render an expert medical opinion on these issues.  See, e.g. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  Moreover, his opinion is belied by the medical 
evidence of record that was previously described.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


